Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Keller (US PGPub 20040049565), in view of Shalla (US Patent 9286179), and further in view of Smith (US Patent 6138122) failed to disclose: a computer-implemented method comprising: determining a plurality of dependencies associated with a first application and organized as a dependency tree, wherein the plurality of dependencies comprises at least: one or more first level dependencies of the first application; one or more second level dependencies of the first application, wherein each second level dependency is a dependency of a corresponding first level dependency; and one or more third level dependencies of the first application, wherein each third level dependency is a dependency of a corresponding second level dependency; configuring a monitoring application to monitor the plurality of dependencies using a plurality of monitoring interfaces; determining, via the monitoring application, that the first application has an unhealthy operating status; identifying, by the monitoring application, a problem dependency of the plurality of dependencies through a tree traversal process by: determining that a first dependency of the first level dependencies has an unhealthy operating status; determining that a second dependency of the second level dependencies, that correspond to dependencies of the first dependency, has an unhealthy operating status; determining that each dependency of the third level dependencies, that correspond to dependencies of the second dependency, has a healthy operating status; and identifying the second dependency as the problem dependency; and generating, by the monitoring application, a notification indicating the problem dependency, as recited by the independent claim 1.


However, the prior art, Keller, Shalla and Smith failed to disclose the following subject matter such as ”determining that a second dependency of the second level dependencies, that correspond to dependencies of the first dependency, has an unhealthy operating status; determining that each dependency of the third level dependencies, that correspond to dependencies of the second dependency, has a healthy operating status”. 
Claim 9 is the system claim, similar to the claim 1, and claim 15 is the product claim, similar to the claim 1. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193